 



Exhibit 10.2
AWARD TERMS OF
TIME-VESTED RESTRICTED STOCK UNITS GRANTED TO A NONEMPLOYEE DIRECTOR UNDER THE
DUPONT EQUITY AND INCENTIVE PLAN

     
Introduction
  You have been granted time-vested restricted DuPont common stock units under
the E.I. du Pont de Nemours and Company Equity and Incentive Plan (“Plan”),
subject to the following Award Terms. This grant is also subject to the terms of
the Plan, which is hereby incorporated by reference. However, to the extent that
an Award Term conflicts with the Plan, the Plan shall govern. A copy of the
Plan, and other Plan-related materials, such as the Plan prospectus, are
available upon request or on the Merrill Lynch website.
 
   
Date of Grant
  [___]
 
   
Type of Awards
  Time-vested restricted DuPont common stock units
 
   
Dividend Equivalents
  Dividends payable on the shares represented by your units (including whole and
fractional units) will be allocated to your account in the form of units (whole
and fractional) based upon the closing stock price on the date of the dividend
payment.
 
   
Restricted Period
  You may not sell, gift, or otherwise transfer or dispose of any of the units
during the “Restricted Period.” The Restricted Period commences on the Date of
Grant and lapses as set forth herein.
 
   
 
  On [FIRST ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse with
respect to one-third (1/3) of the units, including dividend equivalents (rounded
down to the next full unit).
 
   
 
  On [SECOND ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse
with respect to one-third (1/3) of the units, including dividend equivalents
(rounded down to the next full unit).
 
   
 
  On [THIRD ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse with
respect to the remaining units, including dividend equivalents.
 
   
 
  In the event of a Change of Control (as defined in the Plan) the Restricted
Period with respect to all units will lapse.

Termination
of Services

         
 
  Due to Retirement from the Board   If you are a director for six months
following the Date of Grant, the units will remain subject to the Restricted
Period set forth above.

 



--------------------------------------------------------------------------------



 



         
 
       
 
  Due to Total and Permanent Disability or Death   If you are a director for six
months following the Date of Grant, the Restricted Period on all units will
lapse.

     
Payment
  Units shall be paid to you or your beneficiary (or estate, if there is no
beneficiary), as applicable, as soon as practicable after the Restricted Period
on such units lapses, but in no event later than the last day of your first
taxable year ending after the date on which the Restricted Period lapses. Units
are payable in one share of DuPont common stock for each whole unit and a cash
payment for any fraction of a unit. The value of each fractional unit will be
based on the average high and low prices of DuPont common stock as reported on
the Composite Tape of the New York Stock Exchange as of the effective date of
payment.
 
   
Other Forfeiture
  If you engage in misconduct, the Company may demand that you repay this Award,
or cash payments you received as a result of this Award, within ten (10) days
following written demand by the Company. “Misconduct” is defined in the Plan,
and includes, but is not limited to, termination for cause (also defined in the
Plan) or the breach of a noncompete or confidentiality agreement.
 
   
Change of Control
  In the event of a Change of Control in which the consideration paid to the
stockholders is solely cash, the Compensation Committee may provide that any
units will be cancelled in exchange for a cash payment equal to the
consideration paid per share of stock in the Change of Control multiplied by the
number of your units.
 
   
Deferral
  You may defer the settlement of this Award in accordance with the procedures
established by the Company for that purpose.
 
   
Withholding
  Proceeds from vesting of RSUs are subject to various income taxes, including
but not limited to Federal, self-employment tax, and City of Wilmington. For
U.S. residents, the Company is not required nor does it withhold taxes from your
proceeds, however the Company will report proceeds on a Form 1099-MISC,
Non-employee compensation. Grantees are encouraged to consult a tax professional
on more specifics. For non-U.S. residents, unless the compensation is deferred
or subject to a treaty exception, the Company is required to withhold taxes at a
rate of 30%, and the Company will report such non-deferred proceeds on a
Form 1042-S.

 